Case 5:19-cr-00003-DCB-LRA Document1 Filed 02/20/19 Page 1 of 1

aIN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
WESTERN DIVISION

UNITED STATES OF AMERICA

 

 

SOUTHERN DISTRICT OF MISSISSIPPI

BY

FILED

 

 

FEB 20 2018

 

 

ARTHUR JOHNSTON

DEPUTY

 

2 CRIMINAL NO. 97/7743 OB-LEA

BORIS WARD
MOTION TO SEAL

The United States of America requests that the Indictment and all documents filed herein

be sealed, and represents the following:

The Grand Jury has returned an Indictment against the Defendant. Revealing the

existence of the file and Indictment prior to the arrest of the Defendant would jeopardize law

enforcement agents and greatly impede the apprehension of the Defendant. However, the

government requests that the U.S. Marshal Service and/or the United States Attorney’s Office be

allowed to make copies of the Indictment, warrant, and any related documents available to other

federal, state and local law enforcement agencies who request the same to facilitate the arrest and

detention of the Defendant.

WHEREFORE, the United States requests that the Court SEAL the file and all

documents filed including but not limited to the Indictment and Return, and this Motion and the

Order to Seal, pending the arrest of the Defendant and that copies be distributed to law

enforcement agencies as needed to facilitate the arrest and detention for the Defendant.

Respectfully submitted,

D. MICHAEL HURST, JR.
United States Attorney

 

By: =
erbert S. Carraway

Assistant United States Attorney

MS Bar # 104163

 
